DETAILED ACTION
Claims 1-20 are pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 21-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 18 of U.S. Patent No. 10,558,506 issued to Min et al. in view of U.S. Pub. No. 2019/0122166 A1 to Riggins et al.

Instant Application No. 17/302,012
U.S. Pat. No. 10,558,506
Claim 21:
       A computer-implemented system for providing restock notifications, the system comprising: 
   a memory storing instructions; and 
  at least one processor configured to execute the instructions to:
    receive, from a user interface associated with a user, a first 
  modify a database to assign a first status to the product; 
   receive a message indicating that the product is available for purchase; 
  

   modify the database to assign a second status to the product;
    












    

























Claim 22:
    The system of claim 1, wherein the user interface comprises at least one of a mobile application programming interface, a web browser, a mobile web browser, or a cart web browser.  

Claim 23:



Claim 24:
    The system of claim 1, wherein the message indicating that the product is available for purchase comprises at least one of an item ID or a vendor item ID.  



Claim 25:



Claim 26:
   The system of claim 1, wherein the at least one processor is further configured to execute the instructions to: modify the database to assign a third status to the product, wherein the third status is indicative of a failure to send the restock notification to the user; and configure the batch framework to apply a failover logic to resend the restock notification to the user 


Claim 27:
   The system of claim 1, wherein the at least one processor is further configured to execute the instructions to: 62Customer No. 22,852 Attorney Docket No. 14904.0046-00000 determine a quantity of the product after restocking; and send the restock notification to the user when the quantity exceeds a predetermined threshold.  


Claim 28:
    The system of claim 1, wherein the at least one processor is further configured to execute the 

Claim 29:
    The system of claim 1, wherein: the notification schedule comprises an alert type; and the at least one processor is further configured to execute the instructions to adjust the alert type based on a scheduled time for sending the restock notification.  






      A computer-implemented method for providing restock notifications, the method comprising: 
   receiving, from a user interface associated with a user, a first request for a restock notification associated with a product;
   modifying a database to assign a first status to the product; 
    receiving a message indicating that the product is available for purchase; 










    modifying the database to assign a second status to the product;







   
    


























    The method of claim 11, wherein the user interface comprises at least one of a mobile application programming interface, a web browser, a mobile web browser, or a cart web browser.  


Claim 33:
    The method of claim 11, wherein the restock notification comprises at least one of a push notification for a mobile application or an email notification. 


Claim 34:
    The method of claim 11, wherein: the first status is indicative of a 


Claim 35:
    The method of claim 11, further comprising: modifying the database to assign a third status to the product, wherein the third status is indicative of a failure to send the restock notification to the user; and configuring the batch framework to apply a failover logic to resend the restock notification to the user based on the determined notification schedule.  



Claim 36:
    The method of claim 11, further comprising: determining a quantity of the product after restocking; and 65Customer No. 22,852 Attorney Docket No. 14904.0046-00000 sending the restock notification to the user when the quantity exceeds a predetermined threshold.  



Claim 37:
   The method of claim 11, further comprising configuring the batch framework to determine the notification schedule based on a 

Claim 38:
   The method of claim 11, wherein the notification schedule comprises an alert type, and further comprising adjusting the alert type based on a scheduled time for sending the restock notification. 


   A computer-implemented system for providing restock notifications, the system comprising: 

   a memory storing instructions; and 
  at least one processor configured to execute the instructions to:
   receive, from a user interface associated with a user, a first 
   modify a database to assign a first status to the product; 
   receive, from a second user interface associated with the user, a second request for a restock notification associated with a second product; 
   modify the database to assign the first status to the second product; 

  receive a message indicating that the product is available for purchase; 
   modify the database to assign a second status to the product;
    receive a second message indicating that the second product is available for purchase; 

    configure a batch framework to periodically analyze the database to identify products with the second status assigned; 
    configure the batch framework to determine whether the first request is related to the second request, wherein the product and the second product are the same when the first request is related to the second request; 
   configure the batch framework to determine a notification schedule for sending at least one of the restock notification associated with the product or the restock 
     send one restock notification to the user based on the determined notification schedule, in response to the first request and the second request, when the first request is related to the second request. 


Claim 2:
     The system of claim 1, wherein the user interface comprises at least one of a mobile application programming interface, a web browser, a mobile web browser, or a cart web browser.

Claim 3:


Claim 4:
    The system of claim 1, wherein at least one of the message indicating that the product is available for purchase or the second message indicating that the second product is available for purchase comprises at least one of an item ID or a vendor item ID. 
Claim 5:



Claim 6:
  The system of claim 1, wherein the at least one processor is further configured to execute the instructions to: modify the database to assign a third status to at least one of the product or the second product, wherein the third status is indicative of a failure to send the restock notification to the user; and configure the batch framework to apply a failover logic to resend the restock notification to the user 

Claim 7:
   The system of claim 1, wherein the at least one processor is further configured to execute the instructions to: determine a quantity of at least one of the product or the second product after restocking; and send the restock notification to the user when the quantity exceeds a predetermined threshold. 


Claim 8:
   The system of claim 1, wherein the at least one processor is further configured to execute the instructions to configure the batch 

Claim 9:
   The system of claim 1, wherein: the notification schedule comprises an alert type; and the at least one processor is further configured to execute the instructions to adjust the alert type based on a scheduled time for sending the restock notification. 





Claim 10:


   receiving, from a user interface associated with a user, a first request for a restock notification associated with a product;
    modifying a database to assign a first status to the product; 
  receiving, from a second user interface associated with the user, a second request for a restock notification associated with a second product; 
   modifying the database to assign the first status to the second product; 
   receiving a message indicating that the product is available for purchase; 
  
 modifying the database to assign a second status to the product;

receiving a second message indicating that the second product is available for purchase; 
   modifying the database to assign the second status to the second product; 
    configuring a batch framework to periodically analyze the database to identify products with the second status assigned; 
    configuring the batch framework to determine whether the first request is related to the second 
  configuring the batch framework to determine a notification schedule for sending at least one of the restock notification associated with the product or the restock notification associated with the second product to the user; and
   sending one restock notification to the user based on the determined notification schedule, in response to the first request and the second request, when the first request is related to the second request. 



   The method of claim 10, wherein the user interface comprises at least one of a mobile application programming interface, a web browser, a mobile web browser, or a cart web browser. 


Claim 12:
   The method of claim 10, wherein the restock notification comprises at least one of a push notification for a mobile application or an email notification. 


Claim 13:
   The method of claim 10, wherein: the first status is indicative of a 

Claim 14:
   The method of claim 10, further comprising: modifying the database to assign a third status to at least one of the product or the second product, wherein the third status is indicative of a failure to send the restock notification to the user; and configuring the batch framework to apply a failover logic to resend the restock notification to the user 

Claim 15:
    The method of claim 10, further comprising: determining a quantity of at least one of the product or the second product after restocking; and sending the restock notification to the user when the quantity exceeds a predetermined threshold. 


Claim 16:
    The method of claim 10, further comprising configuring the batch framework to determine the notification schedule based on a 

Claim 17:
    The method of claim 10, wherein the notification schedule comprises an alert type, and further comprising adjusting the alert type based on a scheduled time for sending the restock notification. 


Min does not explicitly teach compare a quantity of at least one of the first product or the second product that is available for purchase to a predetermined threshold; and -3-New Continuation of U.S. Application No. 16/733,682 Attorney Docket No. 14904.0046-02000 send, based on a notification schedule, a restock notification to a user, in response to at least one of the first request or the second request, when the quantity of at least one of the first product or the second product exceeds the predetermined threshold.  
Riggins teaches compare a quantity of at least one of the first product or the second product that is available for purchase to a predetermined threshold); and -3-New Continuation of U.S. Application No. 16/733,682 Attorney Docket No. 14904.0046-02000 send, based on a notification schedule, a restock notification to a user, in response to at least one of the first request or the second request, when the quantity of at least one of the first product or the second product exceeds the predetermined threshold (“…Disclosed herein are systems for inventory monitoring, which overcome at least some drawbacks known in the art. An example system for monitoring an inventory can include: a shelf having a first shelf surface and a second shelf surface opposite thereto; one or more products of the inventory displayed on the first shelf surface; a light source mounted onto the second shelf surface and configured to emit a light beam in a direction corresponding to the displayed one or more products; an array of semi-reflective surfaces mounted onto the second shelf surface in the emitted light beam direction and configured to receive the emitted light beam in a sequential order such that: a first portion of the emitted light is reflected from one semi-reflective surface unto one corresponding product; and a second portion of the emitted light is transmitted through the one semi-reflective surface and received by an immediately following semi-reflective surface; a plurality of light sensors corresponding to the array of semi-reflective surfaces and mounted on the first shelf surface, one light sensor being blocked by one corresponding product such that the light sensors send an notification to an external device and update the inventory when products are removed from the shelf, the notification indicative of the number of the removed products; and issue a call to restock the shelf when a threshold of the inventory level is reached...The concepts and embodiments described herein are provided to facilitate inventory control at retail stores or other businesses using systems of inventory monitoring. For example, when an item (e.g., product) is removed from a modular shelf and/or purchased by a customer, the system can send a notification indicative of the number of the items and update the level of an inventory accordingly by decreasing the item count. Further, the disclosed systems can facilitate the replenishment of the items. For example, when a threshold of inventory level is reached, the systems can issue a request, for example via an audio or text messaging, to notify a store clerk to restock the modular shelf with the items. The disclosed systems can further prevent the items from being illegally removed from the shelf by triggering an alarm system to deter a person who tries to remove the item from the shelf. The following provides an example system for monitoring an inventory...The system can further comprise a plurality light sensors for receiving light beams reflected from the semi-reflective surfaces. The light sensors can be removably attached, affixed, mounted, or in any other suitable manner to the first surface of the shelf level with respect to the products displayed on the first surface, in such a way that one product would block one light sensor from receiving a corresponding reflected light beam when the one product is positioned on the first surface. When the one product is removed from the shelf, the corresponding light sensor is able to receive a light beam reflected from a corresponding semi-reflective surface. For example, the light sensors may be placed beneath the corresponding products. As a result, when a product is removed or purchased from the shelf, the system can detect the nonexistence of the product in its slot of the shelf by receiving a signal from the corresponding light sensor indicative of receiving a reflected light beam. Consequently, the system can track the number of products and automatically monitor the inventory level of the products. For example, the system may decrement the product count for that slot, and notify a store associate or clerk to restock or verify inventory when the product count reaches a specified threshold  (i.e., a low inventory level)...The system can further comprise a control unit configured to control the light source to email a light beam, receive signals generated from the light sensors and send control signals to the light sensors, control the semi-reflective surfaces to reflect and transmit light beams, trigger the alarm system when an external object blocks one of the light sensors from receiving the corresponding reflected light beam, send an notification to an external device and update the inventory when products are removed from the modular shelf, and issue a call to restock the modular shelf when a threshold of the inventory level is reached. The control unit can embodiment software, hardware, and/or a combination thereof. For example, the control unit can be a computer system having application software thereon…When a product is removed from the shelf, for example, one of the products 206d is purchased by a customer, the light sensor 232d corresponding to the product 206d is exposed and is able to receive the reflected light beam 230d. Upon sensing the reflected light beam, the control unit may receive a signal from the light sensor and determine that there is not product in that slot. In such way, the system 200 can track the count of the products and adjust the inventory accordingly. For example, the system 200 can decrease the product count when that product is removed from the shelf and notify a store associate to restock or verify inventory...” paragraphs 0005/0015/0022/0029/0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Min with the teaching of Riggins because the teaching of Riggins would improve the system of Min by providing a technique notifying a employee/staff when merchandise/products need to be restocked.

Claims 21, 23-27, 29, 31, 34, 33, 35, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, 15, and 16-19 of U.S. Patent No. 11,023,297 issued to Min et al. in view of U.S. Pub. No. 2019/0122166 A1 to Riggins et al.

Instant Application No. 17/302,012
U.S. Pat. No. 11,023,297
Claim 21:

  a memory storing instructions; and
    at least one processor configured to execute the instructions to:
    receive, from a user interface associated with a user, a first request for a restock notification associated with a product; 
  modify a database to assign a first status to the product; 
   receive a message indicating that the product is available for purchase; 
   modify the database to assign a second status to the product; 























  The system of claim 1, wherein: the first status is indicative of a pending request for restock notification of an out-of-stock product; and the second status indicates that the product is in-stock and the restock notification is ready to be sent to the user.  


Claim 24:
The system of claim 1, wherein the message indicating that the product is available for purchase comprises at least one of an item ID or a vendor item ID.  


Claim 25:



Claim 26:
    The system of claim 1, wherein the at least one processor is further configured to execute the instructions to: modify the database to assign a third status to the product, wherein the third status is indicative of a failure to send the restock notification to the user; and configure the batch framework to apply a failover logic to resend the restock notification to the user 


Claim 27:
   The system of claim 1, wherein the at least one processor is further configured to execute the instructions to: 62Customer No. 22,852 Attorney Docket No. 14904.0046-00000 determine a quantity of the product after restocking; and send the restock notification to the user when the quantity exceeds a predetermined threshold.  

Claim 29:
  The system of claim 1, wherein: the notification schedule comprises an alert type; and the at least one processor is further configured to 


Claim 31:
    A computer-implemented method for providing restock notifications, the method comprising: 
  receiving, from a user interface associated with a user, a first request for a restock notification associated with a product;
   modifying a database to assign a first status to the product; 
  receiving a message indicating that the product is available for purchase; 










   configuring a batch framework to periodically analyze the database to identify products with the second status assigned; 
  configuring the batch framework to determine a notification schedule for sending the restock notification to a user; and 






Claim 34:
   The method of claim 11, wherein: the first status is indicative of a pending request for restock notification of an out-of-stock product; and the second status indicates that the product is in-stock and the restock notification is ready to be sent to the user.  




  The method of claim 11, wherein the restock notification comprises at least one of a push notification for a mobile application or an email notification. 

Claim 35:
   The method of claim 11, further comprising: modifying the database to assign a third status to the product, wherein the third status is indicative of a failure to send the restock notification to the user; and configuring the batch framework to apply a failover logic to resend the restock notification to the user based on the determined notification schedule.  


  The method of claim 11, further comprising: determining a quantity of the product after restocking; and 65Customer No. 22,852 Attorney Docket No. 14904.0046-00000 sending the restock notification to the user when the quantity exceeds a predetermined threshold.  



Claim 38:
   The method of claim 11, wherein the notification schedule comprises an alert type, and further comprising adjusting the alert type based on a scheduled time for sending the restock notification. 




  a memory storing instructions; and
   at least one processor that executes the instructions to: 
   receive a first request for a restock notification associated with a first product; 
   
  modify a database to assign a first status to the first product; 
  receive a second request for a restock notification associated with a second product; 
  modify the database to assign the first status to the second product;
    receive a message indicating that the first product and the second product are available for purchase; 
  modify the database to assign a second status to the first product and the second product; 
    determine whether the first request is related to the second request, wherein the first request and the second request are associated with a same identifier associated with a user when the first request is related to the second request; 
   determine a notification schedule; and send one restock notification to the user based on the determined notification schedule, in response to the first request and the second request, when the first request is related to the second request. 

   The system of claim 1, wherein: the first status is indicative of a pending request for restock notification of an out-of-stock product; and the second status indicates that the out-of-stock product is in-stock and the restock notification is ready to be sent to the user. 

Claim 6:
   The system of claim 1, wherein the message comprises at least one of an item identifier (ID) or a vendor item identifier (ID) associated with the first product and the second product. 

Claim 7:




Claim 8:
  The system of claim 1, wherein the at least one processor is further configured to execute the instructions to: modify the database to assign a third status to at least one of the first product or the second product, wherein the third status is indicative of a failure to send the restock notification to the user; and configure the batch framework to apply a failover logic 

Claim 9:
  The system of claim 1, wherein the at least one processor is further configured to execute the instructions to: determine a quantity of at least one of the first product or the second product after restocking; and send the restock notification to the user when the quantity exceeds a predetermined threshold. 

Claim 10:
   The system of claim 1, wherein: the notification schedule comprises an alert type; and the at least one processor is further configured to 


Claim 11:
   A computer-implemented method for providing restock notifications, the method comprising: 
   receiving a first request for a restock notification associated with a first product; 
   
  modifying a database to assign a first status to the first product;
   receiving a second request for a restock notification associated with a second product; 

   receiving a message indicating that the first product and the second product are available for purchase; 
   modifying the database to assign a second status to the first product and the second product;
   determining whether the first request is related to the second request, wherein the first request and the second request are associated with a same identifier associated with a user when the first request is related to the second request; determining a notification schedule; and sending one restock notification to the user based on the 


Claim 15:
   The method of claim 11, wherein: the first status is indicative of a pending request for restock notification of an out-of-stock product; and the second status indicates that the out-of-stock product is in-stock and the restock notification is ready to be sent to the user. 




   The method of claim 11, wherein the restock notification comprises at least one of a push notification for a mobile application or an email notification. 

Claim 17:
   The method of claim 11, further comprising: modifying the database to assign a third status to at least one of the first product or the second product, wherein the third status is indicative of a failure to send the restock notification to the user; and configuring the batch framework to apply a failover logic to resend the restock notification to the user based on the determined notification schedule.

  The method of claim 11, further comprising: determining a quantity of at least one of the first product or the second product after restocking; and sending the restock notification to the user when the quantity exceeds a predetermined threshold.


Claim 19:
   The method of claim 11, wherein: the notification schedule comprises an alert type; and the at least one processor is further configured to execute the instructions to adjust the alert type based on a scheduled time for sending the restock notification.


Min does not explicitly teach compare a quantity of at least one of the first product or the second product that is available for purchase to a predetermined threshold; and -3-New Continuation of U.S. Application No. 16/733,682 Attorney Docket No. 14904.0046-02000 send, based on a notification schedule, a restock notification to a user, in response to at least one of the first request or the second request, when the quantity of at least one of the first product or the second product exceeds the predetermined threshold.  
Riggins teaches compare a quantity of at least one of the first product or the second product that is available for purchase to a predetermined threshold (threshold); and -3-New Continuation of U.S. Application No. 16/733,682 Attorney Docket No. 14904.0046-02000 send, based on a notification schedule, a restock notification to a user, in response to at least one of the first request or the second request, when the quantity of at least one of the first product or the second product exceeds the predetermined threshold (“…Disclosed herein are systems for inventory monitoring, which overcome at least some drawbacks known in the art. An example system for monitoring an inventory can include: a shelf having a first shelf surface and a second shelf surface opposite thereto; one or more products of the inventory displayed on the first shelf surface; a light source mounted onto the second shelf surface and configured to emit a light beam in a direction corresponding to the displayed one or more products; an array of semi-send an notification to an external device and update the inventory when products are removed from the shelf, the notification indicative of the number of the removed products; and issue a call to restock the shelf when a threshold of the inventory level is reached...The concepts and embodiments described herein are provided to facilitate inventory control at retail stores or other businesses using systems of inventory monitoring. For example, when an item (e.g., product) is removed from a modular shelf and/or purchased by a customer, the system can send a notification indicative of the number of the items and update the level of an inventory accordingly by decreasing the item count. Further, the disclosed systems can facilitate the replenishment of the items. For example, when a threshold of inventory level is reached, the systems can issue a request, for example via an audio or text messaging, to notify a store clerk to restock the modular shelf with the items. The disclosed systems can further prevent the items from being illegally removed from the shelf by triggering an alarm system to deter a person who tries to remove the item from the shelf. The following provides an example system for monitoring an inventory...The system can further comprise a plurality light sensors for receiving light beams reflected from the semi-reflective surfaces. The light sensors can be removably attached, affixed, mounted, or in any other suitable manner to the first surface of the shelf level with respect to the products displayed on the first surface, in such a way that one product would block one light sensor from receiving a Consequently, the system can track the number of products and automatically monitor the inventory level of the products. For example, the system may decrement the product count for that slot, and notify a store associate or clerk to restock or verify inventory when the product count reaches a specified threshold  (i.e., a low inventory level)...The system can further comprise a control unit configured to control the light source to email a light beam, receive signals generated from the light sensors and send control signals to the light sensors, control the semi-reflective surfaces to reflect and transmit light beams, trigger the alarm system when an external object blocks one of the light sensors from receiving the corresponding reflected light beam, send an notification to an external device and update the inventory when products are removed from the modular shelf, and issue a call to restock the modular shelf when a threshold of the inventory level is reached. The control unit can embodiment software, hardware, and/or a combination thereof. For example, the control unit can be a computer system having application software thereon…When a product is removed from the shelf, for example, one of the products 206d is purchased by a customer, the light sensor 232d corresponding to the product 206d is exposed and is able to receive the reflected light beam 230d. Upon sensing the reflected light beam, the control unit may receive a signal from the light sensor and determine that there is not product in that slot. In such way, the system 200 can track the count of the products and adjust the inventory accordingly. For example, the system 200 can decrease the product count when that product is removed from the shelf and notify a store associate to restock or verify inventory...” paragraphs 0005/0015/0022/0029/0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Min with the teaching of Riggins because the teaching of Riggins would improve the system of Min by providing a technique notifying a employee/staff when merchandise/products need to be restocked.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-27, 29, 31, 32, 34-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0242805 A1 to Sakurai et al. in view of U.S. Pub. No. 2019/0122166 A1 to Riggins et al.

As to claim 21, Sakurai teaches a computer-implemented system for providing restock notifications, the system comprising: 
a memory storing instructions; and 
at least one processor configured to execute the instructions to:
receive, from a user interface associated with a user, a first request for a restock notification associated with a product (“…The item page 40 also displays an arrival notification request button 52 as illustrated in FIG. 5. In the case where the user selects the arrival notification request button 52, the user is notified of the arrival of the out-of-stock item when the item arrives. Here, a case where an electronic mail is transmitted to the user is described as an example of the arrival notification. An electronic mail transmitted as an arrival notification is hereinafter simply referred to as arrival notification mail…For example, when the user selects the arrival notification request button 52 on the item page 40, a new record is generated in the arrival notification data. The user ID of the user who selects the arrival notification request button 52, the shop ID of the shop which deals in the item corresponding to the item page 40, the item ID of the item, and the current date/time are stored in the record in association with one another. Note that, an initial value ("1" in this example) is stored in the arrival notification flag. Further, the arrival notification mail 60 is not transmitted at this time point, and data is thus not stored in the arrival notification date/time…The arrival notification request reception unit 84 receives a request for an item arrival notification which is made by a user. Here, performing a given operation (for example, selecting the arrival notification request button 52) on a user's unit corresponds to the user's making an arrival notification request…The arrival notification request reception unit 84 receives an arrival notification request when, for example, a user selects a given indicator that is included in the item page 40 (for example, the arrival notification request button 52). In other words, the arrival notification request reception unit 84 receives an arrival notification request by being notified of the fact that a user has selected the arrival notification request button 52…” paragraphs 0067/0082/0087/0088); 
modify a database to assign a first status to the product (“…Data stored in the data storage unit 80 is not limited to the example given above. The data storage unit 80 can store various types of data necessary for users to purchase merchandise. For example, the data storage unit 80 may store data on contents (such as templates of the arrival notification mail 60 and the out-of-stock notification mail 70) of the arrival notification and the out-of-stock notification. Additionally, for example, the data storage unit 80 may store data representing basic information about an item (such as a category, images, a price, and a delivery fee) or data 
receive a message indicating that the product is available for purchase (“…The stock data is also updated in relation to the item arrival state. For example, when an item arrives at a shop, what is stored as the stock data is updated based on the specifics of an operation performed by the shop's staff member. Here, the shop's staff member inputs the quantity of the item that has arrived, and the stock quantity increases by the input quantity of arriving pieces in a record of the stock data that holds the shop ID of the shop and the item ID of the item…[Arrival Notification Data]…FIG. 11 is a table showing a data storage example of the arrival notification data. In the arrival notification data, a user ID, a shop ID, an item ID, an arrival notification request reception date/time, an arrival notification flag, and an arrival notification date/time are stored as shown in FIG. 11. In this embodiment, a user whose user ID is stored in the arrival notification data is a user who has made an arrival notification request…” paragraphs 0076/0080/0081); 
The stock data is also updated in relation to the item arrival state. For example, when an item arrives at a shop, what is stored as the stock data is updated based on the specifics of an operation performed by the shop's staff member. Here, the shop's staff member inputs the quantity of the item that has arrived, and the stock quantity increases by the input quantity of arriving pieces in a record of the stock data that holds the shop ID of the shop and the item ID of the item…[Arrival Notification Data]…FIG. 11 is a table showing a data storage example of the arrival notification data. In the arrival notification data, a user ID, a shop ID, an item ID, an arrival notification request reception date/time, an arrival notification flag, and an arrival notification date/time are stored as shown in FIG. 11. In this embodiment, a user whose user ID is stored in the arrival notification data is a user who has made an arrival notification request…” paragraphs 0076/0080/0081).
Sakurai as silent with reference to compare a quantity of at least one of the first product or the second product that is available for purchase to a predetermined threshold; and -3-New Continuation of U.S. Application No. 16/733,682 Attorney Docket No. 14904.0046-02000 send, based on a notification schedule, a 
Riggins teaches compare a quantity of at least one of the first product or the second product that is available for purchase to a predetermined threshold (threshold); and -3-New Continuation of U.S. Application No. 16/733,682 Attorney Docket No. 14904.0046-02000 send, based on a notification schedule, a restock notification to a user, in response to at least one of the first request or the second request, when the quantity of at least one of the first product or the second product exceeds the predetermined threshold (“…Disclosed herein are systems for inventory monitoring, which overcome at least some drawbacks known in the art. An example system for monitoring an inventory can include: a shelf having a first shelf surface and a second shelf surface opposite thereto; one or more products of the inventory displayed on the first shelf surface; a light source mounted onto the second shelf surface and configured to emit a light beam in a direction corresponding to the displayed one or more products; an array of semi-reflective surfaces mounted onto the second shelf surface in the emitted light beam direction and configured to receive the emitted light beam in a sequential order such that: a first portion of the emitted light is reflected from one semi-reflective surface unto one corresponding product; and a send an notification to an external device and update the inventory when products are removed from the shelf, the notification indicative of the number of the removed products; and issue a call to restock the shelf when a threshold of the inventory level is reached...The concepts and embodiments described herein are provided to facilitate inventory control at retail stores or other businesses using systems of inventory monitoring. For example, when an item (e.g., product) is removed from a modular shelf and/or purchased by a customer, the system can send a notification indicative of the number of the items and update the level of an inventory accordingly by decreasing the item count. Further, the disclosed systems can facilitate the replenishment of the items. For example, when a threshold of inventory level is reached, the systems can issue a request, for example via an audio or text messaging, to notify a store clerk to restock the modular shelf with the items. The disclosed systems can further prevent the items from being illegally removed from the shelf by triggering an alarm system to deter a person who tries to remove the item from the shelf. The following provides an example system for monitoring an inventory...The system can further comprise a plurality light sensors for receiving light beams reflected from the semi-reflective surfaces. The light sensors can be removably attached, affixed, mounted, or in any other suitable manner to the first surface of the shelf level with respect to the products displayed on the first surface, in such a way that one product would block one light sensor from receiving a corresponding reflected light beam when the one product is positioned on the first surface. When the one product is removed from the shelf, the corresponding light sensor is able to receive a light beam reflected from a corresponding semi-reflective surface. For example, the light sensors may Consequently, the system can track the number of products and automatically monitor the inventory level of the products. For example, the system may decrement the product count for that slot, and notify a store associate or clerk to restock or verify inventory when the product count reaches a specified threshold  (i.e., a low inventory level)...The system can further comprise a control unit configured to control the light source to email a light beam, receive signals generated from the light sensors and send control signals to the light sensors, control the semi-reflective surfaces to reflect and transmit light beams, trigger the alarm system when an external object blocks one of the light sensors from receiving the corresponding reflected light beam, send an notification to an external device and update the inventory when products are removed from the modular shelf, and issue a call to restock the modular shelf when a threshold of the inventory level is reached. The control unit can embodiment software, hardware, and/or a combination thereof. For example, the control unit can be a computer thereon…When a product is removed from the shelf, for example, one of the products 206d is purchased by a customer, the light sensor 232d corresponding to the product 206d is exposed and is able to receive the reflected light beam 230d. Upon sensing the reflected light beam, the control unit may receive a signal from the light sensor and determine that there is not product in that slot. In such way, the system 200 can track the count of the products and adjust the inventory accordingly. For example, the system 200 can decrease the product count when that product is removed from the shelf and notify a store associate to restock or verify inventory...” paragraphs 0005/0015/0022/0029/0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sakurai with the teaching of Riggins because the teaching of Riggins would improve the system of Sakurai by providing a technique notifying a employee/staff when merchandise/products need to be restocked.

As to claim 22, Riggins teaches the system of claim 21, wherein the at least one processor is further configured to execute the instructions to: avoid sending the restock notification to the user when the quantity of at send an notification to an external device and update the inventory when products are removed from the shelf, the notification indicative of the number of the removed products; and issue a call to restock the shelf when a threshold of the inventory level is reached...The concepts and embodiments described herein are provided to facilitate inventory control at retail stores or other businesses using systems of inventory monitoring. For example, when an item (e.g., product) is removed from a modular shelf and/or purchased by a customer, the system can send a notification indicative of the number of the items and update the level of an inventory accordingly by decreasing the item count. Further, the disclosed systems can facilitate the replenishment of the items. For example, when a threshold of inventory level is reached, the systems can issue a request, for example via an audio or text messaging, to notify a store clerk to restock the modular shelf with the items. The disclosed systems can further prevent the items from being illegally Consequently, the system can track the number of products and automatically monitor the inventory level of the products. For example, the system may decrement the product count for that slot, and notify a store associate or clerk to restock or verify inventory when the product count reaches a specified threshold  (i.e., a low inventory level)...The system can further comprise a control unit configured to control the light source to email a light beam, receive signals generated from the light sensors and send control signals to the light sensors, control the semi-reflective surfaces to reflect and transmit light beams, trigger the alarm system when an external object blocks one of the light sensors from receiving the corresponding reflected light beam, send an notification to an external device and update the inventory when products are removed from the modular shelf, and issue a call to restock the modular shelf when a threshold of the inventory level is reached. The control unit can embodiment software, hardware, and/or a combination thereof. For example, the control unit can be a computer system having application software thereon…When a product is removed from the shelf, for example, one of the products 206d is purchased by a customer, the light sensor 232d corresponding to the product 206d is exposed and is able to receive the reflected light beam 230d. Upon sensing the reflected light beam, the control unit may receive a signal from the light sensor and determine that there is not product in that slot. In such way, the system 200 can track the count of the products and adjust the inventory accordingly. For example, the system 200 can decrease the product count when that product is removed from the shelf and notify a store associate to restock or verify inventory...” paragraphs 0005/0015/0022/0029/0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sakurai with the teaching of Riggins because the teaching of Riggins would improve the system of Sakurai by providing a technique notifying a employee/staff when merchandise/products need to be restocked.

As to claim 24, Sakurai teaches the system of claim 21, wherein the first request is received from a first user interface associated with the user and the second request is received from a second user interface associated with the user (“…The item page 40 also displays an arrival notification request button 52 as illustrated in FIG. 5. In the case where the user selects the arrival notification request button 52, the user is notified of the arrival of the out-of-stock item when the item arrives. Here, a case where an electronic mail is transmitted to the user is described as an example of the arrival notification. An electronic mail transmitted as an arrival notification is hereinafter simply referred to as arrival notification mail…For example, when the user selects the arrival notification request button 52 on the item page 40, a new record is generated in the arrival notification data. The user ID of the user who selects the arrival notification request button 52, the shop ID of the shop which deals in the item corresponding to the item page 40, the item ID of the item, and the current date/time are stored in the record in association with one another. Note that, an initial value ("1" in this example) is stored in the arrival notification flag. Further, the arrival notification mail 60 is not transmitted at this time point, and data is thus not stored in the arrival notification date/time…The arrival notification request reception unit 84 receives a request for an item arrival notification which is made by a user. Here, performing a given operation (for example, selecting the arrival notification request button 52) on a user's unit corresponds to the user's making an arrival notification request…The arrival notification request reception unit 84 receives an arrival notification request when, for example, a user selects a given indicator that is included in the item page 40 (for example, the arrival notification request button 52). In other words, the arrival notification request reception unit 84 receives an arrival notification request by being notified of the fact that a user has selected the arrival notification request button 52…” paragraphs 0067/0082/0087/0088).  
The item page 40 also displays an arrival notification request button 52 as illustrated in FIG. 5. In the case where the user selects the arrival notification request button 52, the user is notified of the arrival of the out-of-stock item when the item arrives. Here, a case where an electronic mail is transmitted to the user is described as an example of the arrival notification. An electronic mail transmitted as an arrival notification is hereinafter simply referred to as arrival notification mail…For example, when the user selects the arrival notification request button 52 on the item page 40, a new record is generated in the arrival notification data. The user ID of the user who selects the arrival notification request button 52, the shop ID of the shop which deals in the item corresponding to the item page 40, the item ID of the item, and the current date/time are stored in the record in association with one another. Note that, an initial value ("1" in this example) is stored in the arrival notification flag. Further, the arrival notification mail 60 is not transmitted at this time point, and data is thus not  Here, performing a given operation (for example, selecting the arrival notification request button 52) on a user's unit corresponds to the user's making an arrival notification request…The arrival notification request reception unit 84 receives an arrival notification request when, for example, a user selects a given indicator that is included in the item page 40 (for example, the arrival notification request button 52). In other words, the arrival notification request reception unit 84 receives an arrival notification request by being notified of the fact that a user has selected the arrival notification request button 52…” paragraphs 0067/0082/0087/0088).  

  As to claim 26, Sakurai teaches the system of claim 21, wherein: the first status is indicative of a pending request for restock notification of an out- of-stock product (“…Data stored in the data storage unit 80 is not limited to the example given above. The data storage unit 80 can store various types of data necessary for users to purchase merchandise. For example, the data storage unit 80 may store data on contents (such as templates of the arrival notification mail 60 and the out-of-stock notification mail 70) of the arrival notification and the out-of-stock notification. Additionally, for example, the data storage unit 80 may store data representing basic information about an item (such as a category, images, a price, and a delivery fee) or data about each item page 40 (such as a URL, images, and a layout)…” paragraph 0085); and the second status indicates that the out-of-stock product is in-stock and the restock notification is ready to be sent to the user (“…The stock data is also updated in relation to the item arrival state. For example, when an item arrives at a shop, what is stored as the stock data is updated based on the specifics of an operation performed by the shop's staff member. Here, the shop's staff member inputs the quantity of the item that has arrived, and the stock quantity increases by the input quantity of arriving pieces in a record of the stock data that holds the shop ID of the shop and the item ID of the item…[Arrival Notification Data]…FIG. 11 is a table showing a data storage example of the arrival notification data. In the arrival notification data, a user ID, a shop ID, an item ID, an arrival notification request reception date/time, an arrival notification flag, and an arrival notification date/time are stored as shown in FIG. 11. In this embodiment, a user whose user ID is stored in the arrival 
As to claim 27, Sakurai teaches the system of claim 21, wherein the restock notification comprises at least one of a push notification for a mobile application or an email notification (“…Further, in one aspect of the present invention: the arrival notification is an electronic mail to be transmitted to the user whose arrival notification request has been received; the out-of-stock notification system further includes means for acquiring time point information on a time point when the electronic mail is opened by the user whose arrival notification request has been received; and the arrival notification means determines, based on the time point information, a transmission time point of the arrival notification…The item page 40 also displays an arrival notification request button 52 as illustrated in FIG. 5. In the case where the user selects the arrival notification request button 52, the user is notified of the arrival of the out-of-stock item when the item arrives. Here, a case where an electronic mail is transmitted to the user is described as an example of the arrival notification. An electronic mail transmitted as an arrival notification is hereinafter simply referred to as arrival notification mail…FIG. 6 is a diagram illustrating an example of the arrival notification mail. As illustrated in FIG. 6, the arrival notification mail which is denoted by 60 includes a subject 62 and a message 64 which indicate that the item has arrived, and a link 66 to the item page 40. When the user opens the arrival notification mail 60 and selects the link 66, the display unit 25 displays the item page 40. In the case where the item is still in stock at the time the user makes an access to the item page 40, for example, the item page 40 as the one illustrated in FIG. 4 is displayed and the user can purchase the item…” paragraphs 0024/0067/0068).
  
  As to claim 29, Sakurai teaches the system of claim 21, wherein the notification schedule is customized for the user, and wherein the at least one processor is further configured to execute the instructions to determine the notification schedule based on an activity trend of the user on at least one of an application programming interface, a web browser, a mobile web browser, or a cart web browser (“...For example, in this embodiment, a description is given of the case where the out-of-stock notification unit 90 determines whether or not to transmit the out-of-stock notification mail 70 based on the access history, but whether or not to transmit the out-of-stock notification mail 70 may be controlled by means of another method. For example, whether or not to transmit the out-of-stock notification mail 70 may be determined by estimating whether or not each user has made an access to the item page 40 before the item becomes out of stock based on the value of the arrival notification flag of the user...” paragraph 0120).  

As to claims 31, 32, 34-37 and 39, see the rejection of claims 21, 22, 24-27 and 29 respectively.


Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0242805 A1 to Sakurai et al. in view of U.S. Pub. No. 2019/0122166 A1 to Riggins et al. as applied to claims 21, and 31 above, and further in view of U.S. Pub. No. 2007/0282959 A1 to Stern.

As to claim Sakurai as modified by Riggins teaches the system of claim 21, however it is silent with reference to wherein the at least one processor is further configured to execute the instructions to: modify the database to assign a third status to at least one of the first product or the second product, wherein the third status is indicative of a failure to send the 
Stern teaches wherein the at least one processor is further configured to execute the instructions to: modify the database to assign a third status to at least one of the first product or the second product, wherein the third status is indicative of a failure to send the restock notification to the user; and -5-New Continuation of U.S. Application No. 16/733,682 Attorney Docket No. 14904.0046-02000 apply a failover logic to resend the restock notification to the user based on the notification schedule (“…An event refers to any action which may be used to trigger the forwarding of content data to a user, such as when new content becomes available, time based events or triggering events, such as a calendar reminder or a periodic information update. Examples of events where information becomes available include breaking news, a score in a game, or receipt of an e-mail. Examples of time based events can include a periodic weather update or a calendar reminder. An example of a triggering event is a stock going below a $xx amount, when a desired product becomes available on an auction web site or when an airplane lands and is pulling up to a gate…A response can also be sent back from the SMS Gateway Server 222 to the Event Server 220, for example to confirm the message is sent to the user or in the case of an error, for example including a status or error code that indicates the message was lost and needs to be resent, or that a SMS Server 223 is down or not responding and the message has been queued to be deliver at a later time. Other status or error codes could indicate that the user account has been disabled by the network carrier, that the user message queue is full or any other types of error or status which is applicable. An error code may be returned immediately or at a later time depending on when the error occurs. The system can take appropriate corrective action based on the error code, for example, re-sending the event alert message, queuing the event alert message to be sent at a later time or aborting the event alert and content delivery…” paragraphs 0034/0056). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sakurai and Riggins with the teaching of Stern because the teaching of Stern would improve the system of Sakurai and Riggins by providing a technique of seamlessly notifying a customer of an event of interest even there is event delivery problem.

As to claim 38, see the rejection of claim 28 above.


Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0242805 A1 to Sakurai et al. in view of U.S. Pub. No. 2019/0122166 A1 to Riggins et al. as applied to claims 21 and 31 above, and further in view of U.S. Pub. No. 2004/0002972 A1 to Pather et al.

As to claim 30, Sakurai as modified by Riggins teaches the system of claim 21, however it is silent with reference to wherein: the notification schedule comprises an alert type; and the at least one processor is further configured to execute the instructions to adjust the alert type based on a scheduled time for sending the restock notification.
Pather teaches to wherein: the notification schedule comprises an alert type; and the at least one processor is further configured to execute the instructions to adjust the alert type based on a scheduled time for sending the restock notification (“…Returning to FIG. 3, the notification engine 310 can also access information stored in a user profile by the context analyzer 312 in lieu of or to support a personalized decision-theoretic analysis. For example, the user profile can indicate that at a given time, the user prefers to be notified via a pager, and only if the notification has a predetermined importance level. Such information can be utilized as a baseline from which to start a decision-theoretic analysis, or can be the manner by which the notification engine 310 determines how and whether to notify the user. Decision-theoretic analysis is discussed in further detail infra… The context analyzer 3122 stores/analyzes information regarding variables and parameters of a user that influence notification decision-making. For example, the parameters may include contextual information, such as the user's typical locations and attentional focus or activities per the time of day and the day of the week, and additional parameters conditioned on such parameters, such as the devices users tend to have access to in different locations. Such parameters may also be functions of observations made autonomously via one or more sensors. For example, one or more profiles (not shown) may be selected or modified based on information about a user's location as can be provided by a global positioning system (GPS) subsystem, on information about the type of device being used and/or the pattern of usage of the device, and the last time a device of a particular type was accessed by the user. Furthermore, as is described in more detail below, automated inference may also be employed, to dynamically infer The profile parameters may be stored as a user profile that can be edited by the user. Beyond relying on sets of predefined profiles or dynamic inference, the notification architecture can enable users to specify in real-time his or her state, such as the user not being available except for important notifications for the next "x" hours, or until a given time, for example…” paragraphs 0089/0600-0602).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sakurai and Riggins with the teaching of Pather because the teaching of Pather would improve the system of Sakurai and Riggins by providing a technique of seamlessly notifying a customer of an event of interest on a variety of devices based on customer’s location and/or availability.

As to claim 40, see the rejection of claim 30 above.

Allowable Subject Matter
Claims 23 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
U.S. Pub. No. 2018/0322448 A1 to Nemati et al. and directed to system and method for automatically restocking the shelves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194